Exhibit 10.17

 

THIRD AMENDED AND RESTATED MORTGAGE TAX COLLATERAL AGENCY AGREEMENT, dated as of
October 31, 2019, by and among HOVNANIAN ENTERPRISES, INC., (the “Company”) K.
HOVNANIAN ENTERPRISES, INC., (“Hovnanian”), each of the signatories listed on
Schedule A hereto (the “Grantors”), WILMINGTON TRUST, NATIONAL ASSOCIATION, in
its capacity as collateral agent for the Mortgage Tax Collateral (as defined
below) (together with its successor and assigns, the “Mortgage Tax Collateral
Agent”), WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacity as collateral
agent under the Indenture (as defined below) (in such capacity, together with
its successors and assigns, the “Notes Collateral Agent”), and WILMINGTON TRUST,
NATIONAL ASSOCIATION, in its capacity as the Junior Joint Collateral Agent (as
defined below) for the benefit of itself, and the holders of the Secured Notes
(as defined below).

 

RECITALS

 

WHEREAS, the Company, Hovnanian and each of the other Guarantors party thereto
have entered into the Credit Agreement, dated as of January 29, 2018 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Senior Credit Agreement”), with Wilmington Trust, National
Association, in its capacity as administrative agent thereunder (in such
capacity, the “Senior Credit Agreement Administrative Agent”) and the lenders
party thereto;

 

WHEREAS, the Company, Hovnanian and each of the other guarantors party thereto
have entered into the Indenture dated as of July 27, 2017 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Indenture”) with Wilmington Trust, National Association, as trustee (in such
capacity, the “Trustee”) and as Notes Collateral Agent, pursuant to which the
Company issued (a) the 10.000% Senior Secured Notes due 2022 (collectively, the
“10.000% Notes”) and (b) the 10.500% Senior Secured Notes due 2024
(collectively, the “10.500% Notes” and together with the 10.000% Notes, the
“Secured Notes”), in each case, upon the terms and subject to the conditions set
forth therein;

 

WHEREAS, the Company, Hovnanian, each of the other Grantors and the Notes
Collateral Agent have entered into the Collateral Agency Agreement, dated as of
July 27, 2017 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Collateral Agency Agreement”) pursuant to which
the Company and the Notes Collateral Agent appointed Wilmington Trust, National
Association as joint collateral agent for the holders of the Secured Notes (in
such capacity, the “Junior Joint Collateral Agent”);

 

1

--------------------------------------------------------------------------------

 

 

WHEREAS, the Company, Hovnanian, the other Grantors party thereto, the Senior
Credit Agreement Administrative Agent, the Mortgage Tax Collateral Agent (as
defined therein) and the Junior Joint Collateral Agent, among others, have
entered into the Amended and Restated Intercreditor Agreement dated as of
September 8, 2016 (as amended, supplemented, amended or restated or otherwise
modified from time to time (including as supplemented by the Intercreditor
Agreement Joinder dated as of July 27, 2017), the “Existing Intercreditor
Agreement”);

 

WHEREAS, in connection with the Existing Intercreditor Agreement, the Company,
Hovnanian, the other Grantors party thereto, and the Senior Credit Agreement
Administrative Agent entered into that certain Second Amended and Restated
Collateral Agency Agreement dated as of July 27, 2017 to provide for a
collateral agent to enter into mortgages in certain jurisdictions (as heretofore
amended, supplemented, amended or restated or otherwise modified from time to
time, the “Existing Mortgage Tax Collateral Agreement”); and

 

WHEREAS, in connection with certain transactions, including the refinancing in
full of obligations under the Senior Credit Agreement, (a) the Company,
Hovnanian, the other Grantors party thereto, the Senior Credit Agreement
Administrative Agent, the Mortgage Tax Collateral Agent (as defined therein) and
the Junior Joint Collateral Agent, among others, are agreeing to amend and
restate the Existing Intercreditor Agreement pursuant to the Second Amended and
Restated Intercreditor Agreement dated as of the date hereof (as amended,
supplemented, amended or restated or otherwise modified from time to time, the
“Intercreditor Agreement”) and (b) the parties desire to amend and restate the
Existing Mortgage Tax Collateral Agency Agreement in its entirety to reflect
that, on and after the date hereof, the Mortgage Tax Collateral Agent shall no
longer act as agent for the Senior Credit Agreement Administrative Agent and the
Mortgage Tax Collateral Agent shall act as agent solely for the Collateral
Agents (as defined below) for the benefit of the Secured Parties (as defined
below) as more fully set forth below.

 

NOW, THEREFORE, in consideration of the foregoing, the parties hereby agree to
amend and restate the Existing Mortgage Tax Collateral Agency Agreement in its
entirety as follows:

 

Article 1
Defined Terms

 

Section 1.01.  Definitions. As used in this Agreement, the following terms shall
have the following meanings:

 

“Agreement” shall mean this Third Amended and Restated Mortgage Tax Collateral
Agency Agreement, as amended, supplemented, amended and restated or otherwise
modified from time to time in accordance with the terms hereof.

 

2

--------------------------------------------------------------------------------

 

 

“Applicable Intercreditor Agreements” means the Intercreditor Agreement or the
Collateral Agency Agreement, as applicable.

 

“Collateral Agency Agreement” has the meaning specified in the recitals hereto.

 

“Collateral Agents” means the collective reference to the Notes Collateral Agent
and the Junior Joint Collateral Agent.

 

“Company” has the meaning specified in the recitals hereto.

 

“Event of Default” means, an Event of Default as defined in the Indenture.

 

“Existing Intercreditor Agreement” has the meaning specified in the recitals
hereto.

 

“Grantors” has the meaning specified in the recitals hereto.

 

“Hovnanian” has the meaning specified in the recitals hereto.

 

“Indenture” has the meaning specified in the recitals hereto.

 

“Intercreditor Agreement” has the meaning specified in the recitals hereto.

 

“Junior Joint Collateral Agent” has the meaning specified in the recitals
hereto.

 

“Mortgage Tax Collateral” means the real property subject of the Mortgages.

 

“Mortgage Tax Collateral Agent” has the meaning specified in the preamble
hereto.

 

“Mortgages” means the mortgages, deeds of trust and deeds to secure debt with
respect to the Mortgage Tax Collateral which mortgages, deeds of trust and deeds
to secure debt are in effect on the date hereof.

 

“Noteholders” means the collective reference to the “Holder” or “Holder of
Notes” (as defined in the Indenture) of the Secured Notes.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, entity or other party,
including any government and any political subdivision, agency or
instrumentality thereof.

 

3

--------------------------------------------------------------------------------

 

 

“Secured Parties” shall mean the Trustee, the Notes Collateral Agent, the
Noteholders and the Junior Joint Collateral Agent.

 

“Senior Credit Agreement” has the meaning specified in the recitals hereto.

 

“Senior Credit Agreement Administrative Agent” has the meaning specified in the
recitals hereto.

 

“Transaction Documents” shall mean the collective reference to the Junior
Documents (as defined in the Intercreditor Agreement).

 

“Trustee” has the meaning specified in the recitals hereto.

 

Section 1.02.  Certain Other Terms.

 

(a)     The words “herein”, “hereof”, “hereto” and “hereunder” and similar words
refer to this Agreement as a whole and not to any particular Article, Section,
subsection or clause in this Agreement.

 

(b)     References herein to an Exhibit, Article, Section, subsection or clause
refer to the appropriate Exhibit, or Article, Section, subsection or clause in,
this Agreement.

 

(c)     The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

 

(d)     Any reference in this Agreement to any Transaction Documents shall
include all appendices, exhibits and schedules to such Transaction Documents,
and, unless specifically stated otherwise, all amendments, restatements,
supplements or other modifications thereto, and as the same may be in effect at
any and all times such reference becomes operative.

 

(e)     The term “including” means “including without limitation” except when
used in the computation of time periods.

 

(f)     The terms “Mortgage Tax Collateral Agent”, “Notes Collateral Agent” and
“Junior Joint Collateral Agent” include any agent appointed by any of the
foregoing collateral agents to act in such capacity or their respective
successors and permitted assigns.

 

(g)     References in this Agreement to any statute shall be to such statute as
amended or modified and in effect from time to time.

 

4

--------------------------------------------------------------------------------

 

 

(h)     Capitalized terms not otherwise defined herein or specified as being
defined in a specific agreement or instrument shall have the meanings set forth
in the Intercreditor Agreement or the Collateral Agency Agreement, as
applicable.

 

Article 2
The Agent

 

Section 2.01.  Authorization and Action. Subject to the provisions of the
Applicable Intercreditor Agreement, the Mortgage Tax Collateral Agent shall act
as agent for each of the Collateral Agents for the purposes of (i) entering into
the Mortgages as Mortgage Tax Collateral Agent on behalf of the Secured Parties,
(ii) receiving and managing the Mortgage Tax Collateral including the execution
of all instruments, the making of all filings and continuation statements and
similar instruments in any applicable jurisdiction and the taking of all
actions, as shall, in the reasonable judgment of the Mortgage Tax Collateral
Agent, be necessary to continue the effectiveness, in favor of the Mortgage Tax
Collateral Agent, for the benefit of the Secured Parties, as security for the
Obligations arising under the Transaction Documents valid, perfected liens on
all of the Mortgage Tax Collateral, (iii) receiving and providing notices and
other communications pursuant to the Mortgages and (iv) subject to Section 2.02,
exercising the rights and remedies of the beneficiary or mortgagee under the
Mortgages. The parties hereto agree that nothing in this Agreement shall affect,
impair or interrupt the continuous Liens created pursuant to the Mortgages as of
the date of the original grant of such Liens and such Liens remain in full force
and effect on a continuous basis, unimpaired, uninterrupted and undischarged,
and having the same perfected status and priority immediately prior to the date
of this Agreement.

 

Section 2.02.  Enforcement of Mortgage Tax Collateral by Mortgage Tax Collateral
Agent.

 

(a)     Subject to the Applicable Intercreditor Agreement, the Mortgage Tax
Collateral Agent, for the benefit of the Secured Parties, is authorized, from
time to time, to take such action for the protection and enforcement of its
rights under this Agreement and under the Mortgages as may be necessary or
appropriate and in the interests of the Secured Parties, provided that:

 

(i)     unless and until the Mortgage Tax Collateral Agent is notified in
writing signed by the Junior Joint Collateral Agent that an Event of Default
shall have occurred and be continuing, the Mortgage Tax Collateral Agent shall
not take any action under this Agreement or the Mortgages except for the
performance of such duties as are specifically set forth herein or in the
Mortgages or in the Applicable Intercreditor Agreement and except as may be
requested from time to time in writing signed by the Junior Joint Collateral
Agent and no implied covenants or obligations shall be read into this Agreement
against the Mortgage Tax Collateral Agent;

 

5

--------------------------------------------------------------------------------

 

 

(ii)     the Mortgage Tax Collateral Agent shall not be deemed to have knowledge
of the existence of any condition or event which constitutes an Event of Default
and may act as if no such Event of Default exists, unless notified in writing by
the Junior Joint Collateral Agent or by the Company, which notice shall
expressly indicate that the specified condition or event is an “Event of
Default,” as the case may be; and

 

(iii)     subject to the Applicable Intercreditor Agreement, if and so long as
an Event of Default shall have occurred and be continuing and the Mortgage Tax
Collateral Agent shall have been notified in writing thereof in accordance with
Section 2.02(a)(i) above, the Mortgage Tax Collateral Agent shall exercise such
rights, powers and remedies (whether vested in it by this Agreement or the
Transaction Documents or by law or in equity or by statute or otherwise) for the
protection and enforcement of its rights under this Agreement or the Mortgages
as the Mortgage Tax Collateral Agent may be directed in a written instrument
signed by the Junior Joint Collateral Agent).

 

(b)     Subject to the Applicable Intercreditor Agreement, whenever any action
is required or proposed to be taken hereunder, under the Mortgages or under the
Applicable Intercreditor Agreement by the Mortgage Tax Collateral Agent, such
action shall be taken at the written direction, or subject to the approval or
consent, of the Junior Joint Collateral Agent. The Mortgage Tax Collateral Agent
shall be under no duty to inquire into, and shall not be liable for, the
authority of the Junior Joint Collateral Agent to act in accordance with the
terms of the Transaction Documents.

 

Notwithstanding anything herein to the contrary, the Mortgage Tax Collateral
Agent shall not have any duty to (i) file or prepare any financing or
continuation statements or record any documents or instruments in any public
office for purposes of creating, perfecting or maintaining any lien or security
interest created hereunder or under the Transaction Documents; (ii) take any
necessary steps to preserve rights against any parties with respect to any
Collateral; or (iii) take any action to protect against any diminution in value
of the Collateral, except, in each case, as otherwise expressly provided in this
Agreement and the other Transaction Documents (to which the Mortgage Tax
Collateral Agent is party) with respect to the safe custody of any Collateral in
its physical possession and the release of any liens only in accordance with the
terms of the Transaction Documents.

 

6

--------------------------------------------------------------------------------

 

 

Section 2.03.  Application of Moneys by Mortgage Tax Collateral Agent. The
Mortgage Tax Collateral Agent shall cause all net proceeds of the sale or other
transfer of any Mortgage Tax Collateral to be applied as directed by the Junior
Joint Collateral Agent in accordance with the terms of the Applicable
Intercreditor Agreement.

 

Section 2.04.  Duties of Mortgage Tax Collateral Agent.

 

(a)     Each of the Company, the Notes Collateral Agent and the Junior Joint
Collateral Agent, pursuant to the authority under the Collateral Agency
Agreement, the Junior Documents and the Junior Collateral Documents hereby
reaffirms, respectively, the appointment of the Mortgage Tax Collateral Agent,
and the Mortgage Tax Collateral Agent hereby accepts such appointment, in each
case upon the terms and subject to the conditions set forth herein, including
the following:

 

(i)     the Mortgage Tax Collateral Agent shall be under no liability with
respect to any action taken in accordance with a written request given as
provided in Section 2.02, except that nothing contained herein shall relieve the
Mortgage Tax Collateral Agent from liability for its own gross negligence or
willful misconduct;

 

(ii)     the Mortgage Tax Collateral Agent makes no representation and has no
responsibility as to the validity or sufficiency of the Transaction Documents or
the sufficiency of the Mortgage Tax Collateral;

 

(iii)     in making any payment or in taking any other action hereunder in
respect of any obligations arising under the Mortgages or the Applicable
Intercreditor Agreement, the Mortgage Tax Collateral Agent may rely upon a
certificate of the Junior Joint Collateral Agent and the Mortgage Tax Collateral
Agent shall be protected in making any payment in respect of any obligation in
reliance upon any such certificate believed by the Mortgage Tax Collateral Agent
to be genuine, in the absence of gross negligence or willful misconduct;

 

(iv)     in the absence of gross negligence or willful misconduct on its part,
the Mortgage Tax Collateral Agent may rely and shall be protected in acting upon
any resolution, certificate, opinion, consent or other document reasonably
believed by it to be genuine and to have been executed or presented by the
proper party or parties;

 

(v)     the Mortgage Tax Collateral Agent shall not be liable for any error of
judgment made in good faith unless committing such error of judgment constitutes
gross negligence or willful misconduct;

 

7

--------------------------------------------------------------------------------

 

 

(vi)     in the absence of gross negligence or willful misconduct, the Mortgage
Tax Collateral Agent shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with the written direction of the
Junior Joint Collateral Agent or for any failure to take action in the absence
of written direction from the Junior Joint Collateral Agent;

 

(vii)     money held in trust by the Mortgage Tax Collateral Agent need not be
segregated from other funds held by the Mortgage Tax Collateral Agent except to
the extent required by law or the terms of this Agreement or the Applicable
Intercreditor Agreement; and

 

(viii)     the Mortgage Tax Collateral Agent may consult with counsel of its
selection, and the advice or opinion of counsel with respect to legal matters
relating to this Agreement or the Transaction Documents shall be full and
complete authorization and protection from liability in respect of any action
taken, omitted or suffered by it hereunder in good faith and in accordance with
the advice or opinion of counsel, provided that such action or omission by the
Mortgage Tax Collateral Agent does not constitute willful misconduct or gross
negligence.

 

(b)     Except as otherwise expressly provided herein or in the Mortgages, the
Mortgage Tax Collateral Agent shall not be bound to ascertain or inquire as to
the performance or observance of any covenants, conditions or agreements on the
part of the Company or Hovnanian under the Transaction Documents.

 

(c)     In the absence of gross negligence or willful misconduct, the Mortgage
Tax Collateral Agent shall not be liable or responsible for any losses incurred
or suffered by any holder of Junior Claims (including any Junior Creditor), or
any decrease in the value of the Mortgage Tax Collateral, resulting from any
sale or disposition of Mortgage Tax Collateral made in accordance with the terms
hereof and of the Mortgages and the Applicable Intercreditor Agreement. In no
event shall the Mortgage Tax Collateral Agent be personally liable for any taxes
or any other governmental charges imposed upon or in respect of the Mortgage Tax
Collateral or upon the income or other distributions thereon.

 

(d)     The Mortgage Tax Collateral Agent shall not be bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, bond, debenture, note, other evidence of indebtedness or other paper or
document, except to the extent such failure constitutes bad faith, gross
negligence or willful misconduct.

 

8

--------------------------------------------------------------------------------

 

 

(e)     The Mortgage Tax Collateral Agent shall not be subject to any fiduciary
or implied duties, regardless of whether an Event of Default has occurred and is
continuing. The Mortgage Tax Collateral Agent shall not take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers specifically contemplated by the Transaction Documents to be exercised at
the direction of the applicable Collateral Agent. Notwithstanding the foregoing,
the Mortgage Tax Collateral Agent shall notify the Collateral Agents of any
notice of tax delinquency, lien, lis pendens or other matter received by the
Mortgage Tax Collateral Agent.

 

(f)     The Mortgage Tax Collateral Agent may conclusively rely, as to the truth
of the statements and the correctness of the opinions expressed therein, upon
certificates or opinions furnished to the Mortgage Tax Collateral Agent and
conforming to the requirements of this Agreement; but in the case of any such
certificates or opinions which by any provision hereof are specifically required
to be furnished to the Mortgage Tax Collateral Agent, the Mortgage Tax
Collateral Agent shall be under a duty to examine the same to determine whether
or not they conform to the requirements of this Agreement. The Mortgage Tax
Collateral Agent may also rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon, except to the extent the Mortgage Tax
Collateral Agent is required to rely on a written statement pursuant to the
provisions hereof or pursuant to the Applicable Intercreditor Agreement.

 

(g)     Mortgage Tax Collateral Agent may delegate its duties or obligations
under this Agreement to a sub-agent or designees acceptable to the Collateral
Agents and shall not be liable for the acts of any such party appointed by it
with due care.

 

(h)     The permissive rights, powers and authorizations granted to the Mortgage
Tax Collateral Agent hereunder shall not be construed as duties.

 

(i)     In acting as Mortgage Tax Collateral Agent hereunder, in addition to the
rights, benefits, protections, immunities and indemnities set forth herein,
Wilmington Trust, National Association shall be entitled to the same rights,
benefits, protections, immunities and indemnities afforded to Wilmington Trust,
National Association in its capacity as Junior Joint Collateral Agent.

 

Section 2.05.  Compensation, Indemnity, Expenses, etc.

 

(a)     The Company agrees to compensate the Mortgage Tax Collateral Agent for
the services to be rendered hereunder in accordance with the terms of that
certain fee letter, dated as of October 2, 2012, between the Company and the
Mortgage Tax Collateral Agent.

 

(b)     The Company, from time to time upon request, will pay or reimburse the
Mortgage Tax Collateral Agent on a current basis for all its reasonable expenses
and disbursements arising out of or in connection with the enforcement of this
Agreement and the performance of its duties hereunder, including, without
limitation, the reasonable fees and disbursements of its counsel and of its
agents not regularly in its employ.

 

9

--------------------------------------------------------------------------------

 

 

(c)     Each of the Company, Hovnanian and the Guarantors (as defined in the
Indenture) hereby, jointly and severally, indemnify and agree to hold harmless
the Mortgage Tax Collateral Agent to the extent permitted by law from and
against any and all losses, damages, claims, costs and expenses, including
reasonable legal fees and expenses (and also including reasonable legal fees and
expenses incurred in connection with the enforcement of this indemnity and the
successful defense of a claim brought against it hereunder) which it may incur
in the lawful exercise, defense or performance of any of its rights or powers as
set forth in this Agreement, the Applicable Intercreditor Agreement or any other
Transaction Documents (except for the Mortgage Tax Collateral Agent’s own gross
negligence or willful misconduct).

 

(d)     The provisions of this Section 2.05 shall survive the termination of
this Agreement or the resignation and removal of the Mortgage Tax Collateral
Agent.

 

Section 2.06.  Successor Agent.

 

(a)     The Mortgage Tax Collateral Agent or any successor Mortgage Tax
Collateral Agent may resign at any time by giving at least 30 days’ prior
written notice of resignation to the Company and the Junior Joint Collateral
Agent, such resignation to be effective on the later of (a) the date specified
in such notice and (b) the date on which a replacement trustee acceptable to the
Collateral Agents is appointed to act as Mortgage Tax Collateral Agent
hereunder. The Mortgage Tax Collateral Agent may be removed for cause by any
Collateral Agent in an instrument or instruments in writing delivered to the
Mortgage Tax Collateral Agent and the Company. The Mortgage Tax Collateral Agent
may be removed without cause by action taken by the Collateral Agents in an
instrument or instruments in writing delivered to the Mortgage Tax Collateral
Agent and the Company. In case the office of Mortgage Tax Collateral Agent shall
become vacant for any reason, the Junior Joint Collateral Agent shall appoint a
successor Mortgage Tax Collateral Agent to fill such vacancy by an instrument or
instruments in writing delivered to such successor Mortgage Tax Collateral
Agent, the retiring Mortgage Tax Collateral Agent and the Company. If a
successor or interim Mortgage Tax Collateral Agent does not take office within
30 days after the retiring Mortgage Tax Collateral Agent resigns or is removed,
the retiring Mortgage Tax Collateral Agent or the Junior Joint Collateral Agent
may petition any court of competent jurisdiction for the appointment of a
successor Mortgage Tax Collateral Agent. Upon the appointment of any successor
or interim Mortgage Tax Collateral Agent pursuant to this Section 2.06(a), such
successor or interim Mortgage Tax Collateral Agent shall immediately and without
any further action succeed to all the rights and obligations of the retiring
Mortgage Tax Collateral Agent hereunder and under the Mortgages as if originally
named herein and therein and the retiring Mortgage Tax Collateral Agent shall
duly assign, transfer and deliver to such successor or interim Mortgage Tax
Collateral Agent all the rights and moneys at the time held by the retiring
Mortgage Tax Collateral Agent under the Mortgages hereunder and shall execute
and deliver such proper instruments as may be reasonably requested to evidence
such assignment, transfer and delivery.

 

10

--------------------------------------------------------------------------------

 

 

(b)     Any entity into which the Mortgage Tax Collateral Agent may be merged or
with which it may be consolidated, or any entity resulting from any merger or
consolidation to which the Mortgage Tax Collateral Agent is a party shall
automatically succeed to all of the rights and obligations of the Mortgage Tax
Collateral Agent hereunder and under the Transaction Documents without further
action on the part of any of the parties hereto. Such surviving or succeeding
entity (if other than the Mortgage Tax Collateral Agent) shall (a) forthwith
deliver to each of the Collateral Agents and the Company written notice of such
succession to the rights and obligations of the Mortgage Tax Collateral Agent
hereunder and under the Transaction Documents and an executed assignment and
assumption of the Mortgage Tax Collateral Agent’s rights and duties hereunder
and (b) cooperate with the Company in continuing or maintaining perfection of
the lien and security interest in respect of the Mortgage Tax Collateral.

 

(c)     Anything contained in the Transaction Documents to the contrary
notwithstanding, the Mortgage Tax Collateral Agent and the Collateral Agents
hereby agree that if, due to the resignation of the Mortgage Tax Collateral
Agent in accordance with Section 2.06 hereof, the Mortgage Tax Collateral Agent
fails to exercise any remedies with respect to the Mortgage Tax Collateral at
the direction, or subject to the approval or consent, of the Junior Joint
Collateral Agent, then each shall be entitled to protect and enforce any rights
of the Mortgage Tax Collateral Agent arising out of this Agreement or the
Transaction Documents, subject to the Applicable Intercreditor Agreement.

 

Article 3
Miscellaneous

 

Section 3.01.  Notices, etc. All notices, requests, claims, demands, waivers and
other communications under this Agreement shall be in writing and shall be
delivered by facsimile, courier services or personal delivery to the following
addresses, or to such other addresses as shall be designated from time to time
by a party in accordance with this Section 3.01:

 

(a)     if to Mortgage Tax Collateral Agent:

 

Wilmington Trust, National Association
Rodney Square North

1100 North Market Street

Wilmington, DE 19890-1600

Attention: GCM - K. Hovnanian Administrator

Facsimile: 302-636-4149

 

11

--------------------------------------------------------------------------------

 

 

(b)     if to Notes Collateral Agent:

 

Wilmington Trust, National Association
Rodney Square North

1100 North Market Street

Wilmington, DE 19890-1600

Attention: GCM - K. Hovnanian Administrator

Facsimile: 302-636-4149

 

(c)     if to Junior Joint Collateral Agent:

 

Wilmington Trust, National Association
Rodney Square North

1100 North Market Street

Wilmington, DE 19890-1600

Attention: GCM - K. Hovnanian Administrator

Facsimile: 302-636-4149

 

(d)     if to the Company

 

K. Hovnanian Enterprises, Inc.
c/o Hovnanian Enterprises, Inc.
90 Matawan Road, 5th Floor
Matawan, NJ 07747
Facsimile: 732-747-6835
Attention: David Bachstetter

 

Section 3.02.  Conflicts. In the event any provision of this Agreement conflicts
with any provision of any Applicable Intercreditor Agreement, the provisions of
such Applicable Intercreditor Agreement shall govern and control, except with
respect to the rights, benefits, protections, immunities and indemnities of the
Mortgage Tax Collateral Agent which shall be governed by this Agreement.

 

Section 3.03.  Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective successors and
permitted assigns of the parties hereto.

 

12

--------------------------------------------------------------------------------

 

 

This Agreement has been delivered and accepted at and shall be deemed to have
been made at New York, New York and shall be governed by and interpreted, and
the rights and liabilities of the parties bound hereby determined, in accordance
with the laws of the State of New York.

 

The parties hereto consent to the jurisdiction of any state or federal court
located in New York, New York, and consent that all service of process may be
made by registered mail directed to such party as provided in Section 3.01 for
such party. Service so made shall be deemed to be completed three days after the
same shall be posted as aforesaid. The parties hereto waive any objection to any
action instituted hereunder in any such court based on forum non conveniens, and
any objection to the venue of any action instituted hereunder in any such court.
Each of the parties hereto waives any right it may have to trial by jury in
respect of any litigation based on, or arising out of, under or in connection
with this Agreement, or any course of conduct, course of dealing, verbal or
written statement or action of any party hereto in connection with the subject
matter hereof.

 

This Agreement may be executed in several counterparts, each of which shall be
an original, but all of which shall constitute one instrument. If any term of
this Agreement or any application thereof shall be held to be invalid, illegal
or unenforceable, the validity of other terms of this Agreement or any other
application of such term shall in no way be affected thereby.

 

Section 3.04. Collateral Agents. It is understood and agreed that (a) Wilmington
Trust, National Association is executing this Agreement as the Notes Collateral
Agent and the rights, benefits, protections, indemnifications and immunities
afforded to the Notes Collateral Agent, respectively, in the Junior Documents
shall apply to the Notes Collateral Agent, hereunder, and (b) Wilmington Trust,
National Association is executing this Agreement as Junior Joint Collateral
Agent and the rights, benefits, protections, indemnifications and immunities
afforded to the Junior Joint Collateral Agent in the Junior Collateral Documents
shall apply to the Junior Joint Collateral Agent hereunder. The permissive
rights, benefits, authorizations and powers granted to Wilmington Trust,
National Association in any of its capacities hereunder shall not be construed
as duties. Any exercise of discretion hereunder by Wilmington Trust, National
Association in any of the above capacities shall be exercised in accordance with
the Junior Documents, subject to the Applicable Intercreditor Agreements.

 

Section 3.05     Amendments.

 

(a)     No amendment, modification or waiver of any of the provisions of this
Agreement shall be deemed to be made unless the same shall be in writing signed
on behalf of the party making the same or its authorized agent and each waiver,
if any, shall be a waiver only with respect to the specific instance involved
and shall in no way impair the rights of the parties making such waiver or the
obligations of the other parties to such party in any other respect or at any
other time. The Company and the Grantors shall not have any right to consent to
or approve any amendment, modification or waiver of any provision of this
Agreement except to the extent their rights are affected.

 

13

--------------------------------------------------------------------------------

 

 

(b)     Notwithstanding anything in this Section 3.05 to the contrary, in
connection with the addition of parties holding Future Second-Lien Indebtedness
(or any agent or trustee therefor), as applicable, to the Intercreditor
Agreement pursuant to Section 8.2(b) thereof, this Agreement may be amended,
supplemented or otherwise modified at the request of the Company, at the
Company’s expense, with the consent of the Mortgage Tax Collateral Agent but
without the consent of any other party hereto or any Person for whom such party
acts as representative, to add such parties holding such Future Second-Lien
Indebtedness (or any agent or trustee therefor) to this Agreement for the
purposes of appointing the Mortgage Tax Collateral Agent to act on behalf of
such parties as collateral agent to enter into mortgages in certain
jurisdictions on the terms set forth in this Agreement.

 

(c)      Any such additional party, the Notes Collateral Agent, the Junior Joint
Collateral Agent and the Mortgage Tax Collateral Agent shall be entitled to
conclusively rely solely on an Officers’ Certificate (as defined in the
Indenture) delivered to them that such amendment, supplement or other
modification is authorized or permitted by, and complies with the provisions of,
this Agreement, the Security Documents and the Indenture and that all conditions
precedent in such documents to such amendment, supplement or other modification
have been complied with.

 

 

 

[remainder of page intentionally left blank]

 

14

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION, not in its individual

capacity, but solely as Mortgage Tax

Collateral Agent

   

By:

/s/ Nedine P. Sutton

Name:  Nedine P. Sutton

Title:    Vice President

 

 

[Signature Page to Amended and Restated Collateral Agency Agreement]

15

--------------------------------------------------------------------------------

 

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION, not in its individual

capacity, but solely as Notes

Collateral Agent

   

By:

/s/ Nedine P. Sutton

Name:  Nedine P. Sutton

Title:    Vice President

 

 

[Signature Page to Amended and Restated Collateral Agency Agreement]

16

--------------------------------------------------------------------------------

 

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION, not in its individual

capacity, but solely as Junior Joint

Collateral Agent

   

By:

/s/ Nedine P. Sutton

Name:  Nedine P. Sutton

Title:    Vice President

 

 

[Signature Page to Amended and Restated Collateral Agency Agreement]

17

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN ENTERPRISES, INC.    

By:

/s/ David Bachstetter

Name: David Bachstetter

Title: Vice President, Finance and Treasurer

 

 

HOVNANIAN ENTERPRISES, INC.    

By:

/s/ David Bachstetter

Name: David Bachstetter

Title: Vice President, Finance and Treasurer

 

 

K. HOV IP, II, Inc.    

By:

/s/ David Bachstetter

Name: David Bachstetter

Title: Chief Executive Officer and Treasurer

 

 

On behalf of each other entity named in Schedule A

hereto

   

By:

/s/ David Bachstetter

Name: David Bachstetter

Title: Vice President

 

18

--------------------------------------------------------------------------------

 

 

A – LIST OF ENTITIES

 

Legal Entity Name

State of

Formation

K. Hovnanian Arizona New GC, LLC

AZ

K. Hovnanian Arizona Old GC, LLC

AZ

K. Hovnanian at 23 North, LLC

AZ

K. Hovnanian at 240 Missouri, LLC

AZ

K. Hovnanian at Acacia Place, LLC

AZ

K. Hovnanian at Catania, LLC

AZ

K. Hovnanian at Eagle Heights, LLC

AZ

K. Hovnanian at Gallery, LLC

AZ

K. Hovnanian at Galloway Ridge, LLC

AZ

K. Hovnanian at Luke Landing, LLC

AZ

K. Hovnanian at Maryland Ridge, LLC

AZ

K. Hovnanian at Palm Valley, L.L.C.

AZ

K. Hovnanian at Park Paseo, LLC

AZ

K. Hovnanian at Pointe 16, LLC

AZ

K. Hovnanian at Quail Creek, L.L.C.

AZ

K. Hovnanian at Rancho Cabrillo, LLC

AZ

K. Hovnanian at Scottsdale Heights, LLC

AZ

K. Hovnanian at Silverstone G, LLC

AZ

K. Hovnanian at Silverstone, LLC

AZ

K. Hovnanian at Skye on McDowell, LLC

AZ

K. Hovnanian at Solare, LLC

AZ

K. Hovnanian at Sunrise Trail II, LLC

AZ

K. Hovnanian at Sunrise Trail III, LLC

AZ

K. Hovnanian at The Meadows 9, LLC

AZ

K. Hovnanian at The Meadows, LLC

AZ

K. Hovnanian at Union Park, LLC

AZ

K. Hovnanian at Ventana Lakes, LLC

AZ

K. Hovnanian at Verrado Cascina, LLC

AZ

K. Hovnanian at Verrado Marketside, LLC

AZ

K. Hovnanian Companies of Arizona, LLC

AZ

K. HOVNANIAN GREAT WESTERN HOMES, LLC

AZ

K. Hovnanian Legacy at Via Bella, LLC

AZ

K. Hovnanian Phoenix Division, Inc.

AZ

K. Hovnanian Phoenix Group, LLC

AZ

K. Hovnanian's Four Seasons at The Manor II, LLC

AZ

K. Hovnanian's Four Seasons at The Manor, LLC

AZ

Eastern National Title Agency Arizona, LLC

AZ

 

19

--------------------------------------------------------------------------------

 

 

Legal Entity Name

State of

Formation

K. Hovnanian at Aire on McDowell, LLC

AZ

K. Hovnanian at Montana Vista Dobbins, LLC

AZ

K. Hovnanian at Montana Vista, LLC

AZ

K. Hovnanian at Sienna Hills, LLC

AZ

K. Hovnanian California Old GC, Inc.

CA

K. Hovnanian California Region, Inc.

CA

K. Hovnanian Communities, Inc.

CA

K. Hovnanian Companies of Southern California, Inc.

CA

K. Hovnanian Companies, LLC

CA

K. Hovnanian Homes Northern California, Inc.

CA

K. Hovnanian JV Holdings, L.L.C.

CA

K. Hovnanian JV Services Company, L.L.C.

CA

K. Hovnanian Meadow View at Mountain House, LLC

CA

K. Hovnanian Northeast Division, Inc.

CA

K. Hovnanian Northern California Division, LLC

CA

K. Hovnanian Operations Company, Inc.

CA

K. Hovnanian's Aspire at Union Village, LLC

CA

K. HOVNANIAN'S FOUR SEASONS AT BAKERSFIELD, L.L.C.

CA

K. Hovnanian's Four Seasons at Beaumont, LLC

CA

K. Hovnanian's Four Seasons at Los Banos, LLC

CA

K. Hovnanian's Four Seasons at Moreno Valley, L.L.C.

CA

K. Hovnanian's Four Seasons at Palm Springs, LLC

CA

K. Hovnanian's Parkside at Towngate, L.L.C.

CA

K. Hovnanian's Sonata at The Preserve, LLC

CA

K. Hovnanian's Veranda at RiverPark II, LLC

CA

K. Hovnanian's Veranda at RiverPark, LLC

CA

SEABROOK ACCUMULATION CORPORATION

CA

STONEBROOK HOMES, INC.

CA

K. Hovnanian Parkview at Sterling Meadows, LLC

CA

2700 Empire, LLC

CA

GTIS-HOV Positano LLC

CA

GTIS-HOV Rancho 79 LLC

CA

K. Hovnanian Southern California Division, LLC

CA

K. Hovnanian Aspire at Bellevue Ranch, LLC

CA

K. Hovnanian aSPIRE AT RIVER TERRACE, LLC CA

K. Hovnanian at Aliso, LLC

CA

K. Hovnanian at Andalusia, LLC

CA

K. Hovnanian at Bakersfield 463, L.L.C.

CA

 

20

--------------------------------------------------------------------------------

 

 

Legal Entity Name

State of

Formation

K. Hovnanian at Beacon Park Area 129 II, LLC

CA

K. Hovnanian at Beacon Park Area 129, LLC

CA

K. Hovnanian at Beacon Park Area 137, LLC

CA

K. Hovnanian at Blackstone, LLC

CA

K. Hovnanian at Cadence Park, LLC

CA

K. HOVNANIAN AT CAPISTRANO, L.L.C.

CA

K. Hovnanian at Carlsbad, LLC

CA

K. Hovnanian at Cedar Lane, LLC

CA

K. Hovnanian at Cielo, L.L.C.

CA

K. Hovnanian at El Dorado Ranch II, L.L.C.

CA

K. Hovnanian at El Dorado Ranch, L.L.C.

CA

K. Hovnanian at Fiddyment Ranch, LLC

CA

K. Hovnanian at Fresno, LLC

CA

K. HOVNANIAN AT GASLAMP SQUARE, L.L.C.

CA

K. Hovnanian at Gilroy 60, LLC

CA

K. Hovnanian at GIlroy, LLC

CA

K. Hovnanian at Hidden Lake, LLC

CA

K. Hovnanian at Jaeger Ranch, LLC

CA

K. Hovnanian at La Laguna, L.L.C.

CA

K. Hovnanian at Luna Vista, LLC

CA

K. Hovnanian at Malan Park, L.L.C.

CA

K. Hovnanian at Manteca, LLC

CA

K. Hovnanian at Melanie Meadows, LLC

CA

K. Hovnanian at Meridian Hills, LLC

CA

K. Hovnanian at Muirfield, LLC

CA

K. Hovnanian at Parkside, LLC

CA

K. Hovnanian at Pavilion Park, LLC

CA

K. Hovnanian at Piazza Serena, L.L.C

CA

K. Hovnanian at Positano, LLC

CA

K. HOVNANIAN AT ROSEMARY LANTANA, L.L.C.

CA

K. Hovnanian at Santa Nella, LLC

CA

K. Hovnanian at Sheldon Grove, LLC

CA

K. Hovnanian at Sierra Vista, LLC

CA

K. Hovnanian at Skye Isle, LLC

CA

K. Hovnanian at Stanton, LLC

CA

K. Hovnanian at Sunridge Park, LLC

CA

K. Hovnanian at Thompson Ranch, LLC

CA

K. Hovnanian at Trail Ridge, LLC

CA

 

21

--------------------------------------------------------------------------------

 

 

Legal Entity Name

State of

Formation

K. Hovnanian at Valle Del Sol, LLC

CA

K. Hovnanian at Verona Estates, LLC

CA

K. Hovnanian at Victorville, L.L.C.

CA

K. Hovnanian at Village Center, LLC

CA

K. Hovnanian at Vineyard Heights, LLC

CA

K. Hovnanian at Vista Del Sol, L.L.C.

CA

K. Hovnanian at Vista Lago, LLC

CA

K. Hovnanian at Waterstone, LLC

CA

K. Hovnanian at West View Estates, L.L.C.

CA

K. Hovnanian at Westshore, LLC

CA

K. Hovnanian at Wheeler Ranch, LLC

CA

K. Hovnanian at Woodcreek West, LLC

CA

K. Hovnanian CA Land Holdings, LLC

CA

K. Hovnanian California New GC, LLC

CA

GTIS-HOV Dulles Parkway Parent LLC

DE

GTIS-HOV Greenfield Crossing Parent LLC

DE

GTIS-HOV Holdings LLC

DE

Homebuyers Financial USA, LLC

DE

HovSite Catalina LLC

DE

HovSite Churchill Club LLC

DE

HovSite Cider Grove LLC

DE

HovSite Firenze LLC

DE

HovSite Greenwood Manor LLC

DE

HovSite Hunt Club LLC

DE

HovSite Irish Prairie LLC

DE

HovSite Liberty Lakes LLC

DE

HovSite Monteverde 1 & 2 LLC

DE

HovSite Monteverde 3 & 4 LLC

DE

HovSite Providence LLC

DE

HovSite Southampton LLC

DE

K. Hovnanian at Ashby Place, LLC

DE

K. Hovnanian at Brenford Station, LLC

DE

K. Hovnanian at Cedar Lane Estates, LLC

DE

K. Hovnanian at Hidden Brook, LLC

DE

K. HOVNANIAN AT NORTH BRUNSWICK VI, L.L.C.

DE

K. Hovnanian at Nottingham Meadows, LLC

DE

K. Hovnanian at Ocean View Beach Club, LLC

DE

K. Hovnanian at Plantation Lakes, L.L.C.

DE

 

22

--------------------------------------------------------------------------------

 

 

Legal Entity Name

State of

Formation

K. Hovnanian at Retreat at Millstone, LLC

DE

K. Hovnanian at Seabrook, LLC

DE

K. Hovnanian Central Acquisitions, L.L.C.

DE

K. Hovnanian Delaware Division, Inc.

DE

K. Hovnanian Delaware New GC, LLC

DE

K. Hovnanian Delaware Old GC, LLC

DE

K. Hovnanian Hamptons at Oak Creek II, L.L.C.

DE

K. Hovnanian Homes at Knollac Acres, LLC

DE

K. Hovnanian Homes of Delaware I, LLC

DE

K. Hovnanian Homes of Longacre Village, L.L.C.

DE

K. Hovnanian New Jersey Old GC, LLC

DE

K. Hovnanian North Central Acquisitions, L.L.C.

DE

K. Hovnanian North Jersey Acquisitions, L.L.C.

DE

K. Hovnanian South Jersey Acquisitions, L.L.C.

DE

K. Hovnanian's Four Seasons at Baymont Farms L.L.C.

DE

K. Hovnanian's Four Seasons at Belle Terre, LLC

DE

K. Hovnanian's Four Seasons at Silver Maple Farm, L.L.C.

DE

KHH Shell Hall Loan Acquisition, LLC

DE

Traverse Partners, LLC

DE

Washington Homes, Inc.

DE

WTC Ventures, L.L.C.

DE

K. Hovnanian at Tower Hill, LLC

DE

K. Hovnanian at Autumn Ridge, LLC

DE

K. HOVNANIAN Developments OF D.C., INC.

District of Columbia

K. Hovnanian Homes at Parkside, LLC

District of Columbia

K. Hovnanian Homes of D.C., L.L.C.

District of Columbia

Eastern National Title Agency Florida, LLC

FL

HOVNANIAN DEVELOPMENTS OF FLORIDA, INC.

FL

Hovnanian Land Investment Group of Florida, L.L.C.

FL

K. Hovnanian Amber Glen, LLC

FL

K. Hovnanian at Avenir, LLC

FL

K. Hovnanian at Boca Dunes, LLC

FL

K. Hovnanian at Coral Lago, LLC

FL

K. Hovnanian at Hampton Cove, LLC

FL

K. Hovnanian at Hilltop Reserve II, LLC

FL

K. Hovnanian at Hilltop Reserve, LLC

FL

K. Hovnanian at Lake Burden, LLC

FL

 

23

--------------------------------------------------------------------------------

 

 

Legal Entity Name

State of

Formation

K. Hovnanian at Lake Florence, LLC

FL

K. Hovnanian at Lake LeClare, LLC

FL

K. Hovnanian at Mystic Dunes, LLC

FL

K. Hovnanian at Pickett Reserve, LLC

FL

K. Hovnanian at Redtail, LLC

FL

K. Hovnanian at Spring Isle, LLC

FL

K. Hovnanian at Summerlake, LLC

FL

K. Hovnanian at Terra Bella Two, LLC

FL

K. Hovnanian at The Highlands at Summerlake Grove, LLC

FL

K. Hovnanian at Valletta, LLC

FL

K. Hovnanian at Walkers Grove, LLC

FL

K. Hovnanian Aspire at Waterstone, LLC

FL

K. Hovnanian Belmont Reserve, LLC

FL

K. Hovnanian Cambridge Homes, L.L.C.

FL

K. Hovnanian Companies of Florida, LLC

FL

K. Hovnanian Cypress Creek, LLC

FL

K. Hovnanian Cypress Key, LLC

FL

K. Hovnanian Estates at Wekiva, LLC

FL

K. HOVNANIAN FIRST HOMES, L.L.C.

FL

K. Hovnanian Florida New GC, LLC

FL

K. Hovnanian Florida Old GC, LLC

FL

K. Hovnanian Florida Realty, L.L.C.

FL

K. Hovnanian Grand Cypress, LLC

FL

K. Hovnanian Grandefield, LLC

FL

K. Hovnanian Homes of Florida I, LLC

FL

K. Hovnanian Ivy Trail, LLC

FL

K. Hovnanian Lake Griffin Reserve, LLC

FL

K. Hovnanian Lake Parker, LLC

FL

K. Hovnanian Magnolia at Westside, LLC

FL

K. Hovnanian Montclaire Estates, LLC

FL

K. Hovnanian Ocoee Landings, LLC

FL

K. Hovnanian Orlando Division, LLC

FL

K. Hovnanian Osprey Ranch, LLC

FL

K. Hovnanian Pinewood Reserve, LLC

FL

K. HOVNANIAN PRESERVE AT TURTLE CREEK LLC

FL

K. Hovnanian Reynolds Ranch, LLC

FL

K. Hovnanian Riverside, LLC

FL

K. Hovnanian Rivington, LLC

FL

K. Hovnanian San Sebastian, LLC

FL

 

24

--------------------------------------------------------------------------------

 

 

Legal Entity Name

State of

Formation

K. Hovnanian Sereno, LLC

FL

K. Hovnanian South Fork, LLC

FL

K. Hovnanian Southeast Florida Division, LLC

FL

K. Hovnanian Sterling Ranch, LLC

FL

K. Hovnanian T&C Homes at Florida, L.L.C.

FL

K. Hovnanian TerraLargo, LLC

FL

K. Hovnanian Union Park, LLC

FL

K. Hovnanian Winding Bay Preserve, LLC

FL

K. HOVNANIAN WINDWARD HOMES, LLC

FL

KHOV WINDING BAY II, LLC

FL

LINKS AT CALUSA SPRINGS, LLC

FL

K. Hovnanian at The Commons at Richmond Hill, LLC

GA

K. Hovnanian at Westbrook, LLC

GA

K. Hovnanian Developments of Georgia, Inc.

GA

K. Hovnanian Georgia New GC, LLC

GA

K. Hovnanian Georgia Old GC, LLC

GA

K. Hovnanian Homes at Creekside, LLC

GA

Amber Ridge, LLC

IL

Arbor Trails, LLC

IL

Eastern National Title Agency Illinois, LLC

IL

Glenrise Grove, L.L.C.

IL

K. Hovnanian at Amberley Woods, LLC

IL

K. Hovnanian at Ashley Pointe LLC

IL

K. Hovnanian at Bradwell Estates, LLC

IL

K. Hovnanian at Christina Court, LLC

IL

K. Hovnanian at Churchill Farms LLC

IL

K. Hovnanian at Deer Ridge, LLC

IL

K. Hovnanian at Estates of Fox Chase, LLC

IL

K. Hovnanian at Fairfield Ridge, LLC

IL

K. Hovnanian at Grande Park, LLC

IL

K. Hovnanian at Hanover Estates, LLC

IL

K. Hovnanian at Island Lake, LLC

IL

K. Hovnanian at Link Crossing, LLC

IL

K. Hovnanian at Maple Hill LLC

IL

K. Hovnanian at Meadowridge Villas, LLC

IL

K. Hovnanian at North Grove Crossing, LLC

IL

K. Hovnanian at North Pointe Estates LLC

IL

K. Hovnanian at Northridge Estates, LLC

IL

K. Hovnanian at Prairie Pointe, LLC

IL

 

25

--------------------------------------------------------------------------------

 

 

Legal Entity Name

State of

Formation

K. Hovnanian at Randall Highlands, LLC

IL

K. Hovnanian at River Hills, LLC

IL

K. Hovnanian at Sagebrook, LLC

IL

K. Hovnanian at Silver Leaf, LLC

IL

K. Hovnanian at Silverwood Glen, LLC

IL

K. Hovnanian at Somerset, LLC

IL

K. HOVNANIAN AT TAMARACK SOUTH LLC

IL

K. Hovnanian at Tanglewood Oaks, LLC

IL

K. Hovnanian at Trafford Place, LLC

IL

K. Hovnanian at Villas at the Commons, LLC

IL

K. Hovnanian Chicago Division, Inc.

IL

K. Hovnanian Estates at Regency, L.L.C.

IL

K. Hovnanian Illinois New GC, LLC

IL

K. Hovnanian Illinois Old GC, LLC

IL

K. Hovnanian T&C Homes at Illinois, L.L.C.

IL

K. Hovnanian's Four Seasons at Briargate, LLC

IL

K. Hovnanian's Four Seasons at New Lenox, LLC

IL

K. Hovnanian at Norton Lake LLC

IL

K. Hovnanian at Orchard Meadows, LLC

IL

K. Hovnanian at Tramore LLC

IL

Eastern National Title Agency Maryland, LLC

MD

GTIS-HOV Villages at Pepper Mill LLC

MD

Homebuyers Financial Services, L.L.C.

MD

Hovnanian Land Investment Group of Maryland, L.L.C.

MD

Hovnanian Land Investment Group, L.L.C.

MD

K. Hovnanian at Brittany Manor Borrower, LLC

MD

K. Hovnanian at Brittany Manor, LLC

MD

K. Hovnanian at Caton's Reserve, LLC

MD

K. Hovnanian at Roderuck, L.L.C.

MD

K. Hovnanian at Wade's Grant, L.L.C.

MD

K. HOVNANIAN COMPANIES OF MARYLAND, INC.

MD

K. Hovnanian D.C. Group, LLC

MD

K. Hovnanian Homes at Greenway Farm, L.L.C.

MD

K. Hovnanian Homes at Jones Station 1, L.L.C.

MD

K. Hovnanian Homes at Russett, L.L.C.

MD

K. Hovnanian Homes at the Highlands, LLC

MD

K. Hovnanian Homes of Maryland, L.L.C.

MD

K. Hovnanian Maryland Division, LLC

MD

K. Hovnanian Maryland Region, Inc.

MD

K. Hovnanian's Four Seasons at Kent Island II, LLC

MD

 

26

--------------------------------------------------------------------------------

 

 

Legal Entity Name

State of

Formation

K. Hovnanian's Four Seasons at St. Margarets Landing, L.L.C.

MD

Pine Ayr, LLC

MD

Ridgemore Utility L.L.C.

MD

K. Hovnanian at Eden Terrace, L.L.C.

MD

K. Hovnanian Homes of Maryland I, LLC

MD

K. Hovnanian Homes of Maryland II, LLC

MD

K. Hovnanian Developments of Minnesota, Inc.

MN

K. Hovnanian Homes of Minnesota at Arbor Creek, LLC

MN

K. Hovnanian Homes of Minnesota at Autumn Meadows, LLC

MN

K. Hovnanian Homes of Minnesota at Brynwood, LLC

MN

K. Hovnanian Homes of Minnesota at Cedar Hollow, LLC

MN

K. Hovnanian Homes of Minnesota at Founder's Ridge, LLC

MN

K. Hovnanian Homes of Minnesota at Harpers Street Woods, LLC

MN

K. Hovnanian Homes of Minnesota at Oaks of Oxbow, LLC

MN

K. Hovnanian Homes of Minnesota at Regent's Point, LLC

MN

K. Hovnanian Homes of Minnesota, L.L.C.

MN

K. Hovnanian Liberty on Bluff Creek, LLC

MN

K. Hovnanian Timbres at Elm Creek, LLC

MN

K. Hovnanian's Four Seasons at Rush Creek II, LLC

MN

K. Hovnanian's Four Seasons at Rush Creek, L.L.C.

MN

K. Hovnanian at Burch Kove, LLC

NC

K. Hovnanian at Indian Wells, LLC

NC

K. Hovnanian at Lily Orchard, LLC

NC

K. Hovnanian at Main Street Square, LLC

NC

K. Hovnanian at Oak Pointe, LLC

NC

K. Hovnanian at The Promenade at Beaver Creek, LLC

NC

K. Hovnanian at Wheeler Woods, LLC

NC

K. Hovnanian Developments of North Carolina, Inc.

NC

K. Hovnanian Homes at Brook Manor, LLC

NC

K. Hovnanian Homes at Reedy Creek, LLC

NC

K. HOVNANIAN HOMES OF NORTH CAROLINA, INC.

NC

K. Hovnanian Sherwood at Regency, LLC

NC

Builder Services NJ, L.L.C.

NJ

F&W MECHANICAL SERVICES, L.L.C.

NJ

K. Hovnanian Acquisitions, Inc.

NJ

K. Hovnanian Aspire at Morris Woods, LLC

NJ

 

27

--------------------------------------------------------------------------------

 

 

Legal Entity Name

State of

Formation

K. Hovnanian at Asbury Park Urban Renewal, LLC

NJ

K. Hovnanian at Baltic & Aegean Asbury Park, LLC

NJ

K. Hovnanian at Barnegat II, L.L.C.

NJ

K. Hovnanian at Branchburg II, LLC

NJ

K. Hovnanian at Branchburg, L.L.C.

NJ

K. Hovnanian at Branchburg-Vollers, LLC

NJ

K. Hovnanian at Bridgewater I, L.L.C.

NJ

K. Hovnanian at Cedar Grove III, L.L.C.

NJ

K. Hovnanian at Chesterfield, L.L.C.

NJ

K. Hovnanian at Dunellen Urban Renewal, LLC

NJ

K. Hovnanian at East Brunswick III, LLC

NJ

K. Hovnanian at East Windsor, LLC

NJ

K. Hovnanian at Egg Harbor Township II, L.L.C.

NJ

K. Hovnanian at Fifth Avenue, L.L.C.

NJ

K. Hovnanian at Florence I, L.L.C.

NJ

K. Hovnanian at Florence II, L.L.C.

NJ

K. Hovnanian at Franklin II, L.L.C.

NJ

K. Hovnanian at Franklin, L.L.C.

NJ

K. Hovnanian at Freehold Township III, LLC

NJ

K. Hovnanian at Great Notch, L.L.C.

NJ

K. Hovnanian at Hackettstown II, L.L.C.

NJ

K. Hovnanian at Hillsborough, LLC

NJ

K. Hovnanian at Howell Fort Plains, LLC

NJ

K. Hovnanian at Howell, LLC

NJ

K. HOVNANIAN AT HUDSON POINTE, L.L.C.

NJ

K. Hovnanian at Jackson I, L.L.C.

NJ

K. Hovnanian at Jackson, L.L.C.

NJ

K. Hovnanian at Little Egg Harbor Township II, L.L.C.

NJ

K. Hovnanian at Manalapan Crossing, LLC

NJ

K. HOVNANIAN AT MANALAPAN II, L.L.C.

NJ

K. Hovnanian at Manalapan III, L.L.C.

NJ

K. Hovnanian at Manalapan IV, LLC

NJ

K. Hovnanian at Manalapan Ridge, LLC

NJ

K. Hovnanian at Manalapan V, LLC

NJ

K. Hovnanian at Manalapan VI, LLC

NJ

K. Hovnanian at Maple Avenue, L.L.C.

NJ

K. Hovnanian at Marlboro Township IX, L.L.C.

NJ

K. Hovnanian at Marlboro Township V, L.L.C.

NJ

K. Hovnanian at Marlboro VI, L.L.C.

NJ

 

28

--------------------------------------------------------------------------------

 

 

Legal Entity Name

State of

Formation

K. Hovnanian at Mendham Township, L.L.C.

NJ

K. Hovnanian at Middle Township II, L.L.C.

NJ

K. Hovnanian at Middletown III, LLC

NJ

K. Hovnanian at Millville II, L.L.C.

NJ

K. Hovnanian at Monroe IV, L.L.C.

NJ

K. Hovnanian at Monroe NJ II, LLC

NJ

K. Hovnanian at Monroe NJ III, LLC

NJ

K. Hovnanian at Monroe NJ, L.L.C.

NJ

K. Hovnanian at Montgomery, LLC

NJ

K. Hovnanian at Montvale II, LLC

NJ

K. Hovnanian at Montvale, L.L.C.

NJ

K. Hovnanian at Morris Twp II, LLC

NJ

K. Hovnanian at Morris Twp, LLC

NJ

K. Hovnanian at North Bergen. L.L.C.

NJ

K. Hovnanian at North Caldwell II, L.L.C.

NJ

K. Hovnanian at North Caldwell III, L.L.C.

NJ

K. Hovnanian at North Caldwell IV, L.L.C.

NJ

K. Hovnanian at North Wildwood, L.L.C.

NJ

K. Hovnanian at Oakland, LLC

NJ

K. Hovnanian at Oceanport, L.L.C.

NJ

K. Hovnanian at Old Bridge II, LLC

NJ

K. Hovnanian at Old Bridge, L.L.C.

NJ

K. Hovnanian at Parsippany, L.L.C.

NJ

K. Hovnanian at Port Imperial Urban Renewal II, L.L.C.

NJ

K. Hovnanian at Port Imperial Urban Renewal III, L.L.C.

NJ

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL V, L.L.C.

NJ

K. Hovnanian at Ridgemont, L.L.C.

NJ

K. Hovnanian at Rock Ledge, LLC

NJ

K. Hovnanian at Shrewsbury, LLC

NJ

K. Hovnanian at Smithville, Inc.

NJ

K. Hovnanian at South Brunswick II, LLC

NJ

K. Hovnanian at South Brunswick III, LLC

NJ

K. Hovnanian at South Brunswick IV, LLC

NJ

K. Hovnanian at Station Square, L.L.C.

NJ

K. Hovnanian at The Monarch, L.L.C.

NJ

K. HOVNANIAN AT VERONA URBAN RENEWAL, L.L.C.

NJ

K. Hovnanian at Villages at Country View, LLC

NJ

K. Hovnanian at Wall Donato, LLC

NJ

K. Hovnanian at Wall Quail Ridge, LLC

NJ

 

29

--------------------------------------------------------------------------------

 

 

Legal Entity Name

State of

Formation

K. Hovnanian at Warren Township II, LLC

NJ

K. Hovnanian at Warren Township, L.L.C.

NJ

K. Hovnanian at Wildwood Bayside, L.L.C.

NJ

K. Hovnanian at Woolwich I, L.L.C.

NJ

K. Hovnanian Construction II, Inc

NJ

K. Hovnanian Edison Group, LLC

NJ

K. Hovnanian Financial Services Group, LLC

NJ

K. Hovnanian Holdings NJ, L.L.C.

NJ

K. Hovnanian Manalapan Acquisition, LLC

NJ

K. Hovnanian New Jersey New GC, LLC

NJ

K. Hovnanian Northeast Services, L.L.C.

NJ

K. Hovnanian Port Imperial Urban Renewal, Inc.

NJ

K. Hovnanian Southern New Jersey, L.L.C.

NJ

K. Hovnanian Venture I, L.L.C.

NJ

K. Hovnanian's Cove at Asbury Park, LLC

NJ

K. Hovnanian's Four Seasons at Bella Vista, LLC

NJ

K. Hovnanian's Four Seasons at Colts Farm, LLC

NJ

K. Hovnanian's Prospect Place at Morristown, LLC

NJ

K. Hovnanian's Woodlands at Freehold, LLC

NJ

LANDARAMA, INC.

NJ

M & M at Monroe Woods, L.L.C.

NJ

M&M at Chesterfield, L.L.C.

NJ

M&M at Crescent Court, L.L.C.

NJ

M&M at West Orange, L.L.C.

NJ

Matzel & Mumford at Egg Harbor, L.L.C.

NJ

MCNJ, Inc.

NJ

MM-Beachfront North I, LLC

NJ

Route 1 and Route 522, L.L.C.

NJ

Terrapin Realty, L.L.C.

NJ

The Matzel & Mumford Organization, Inc

NJ

K. Hovnanian at Waldwick, LLC

NJ

K. Hovnanian Classics, L.L.C.

NJ

Eastern National Title Agency, Inc.

NJ

K. Hovnanian at East Brunswick, LLC

NJ

K. Hovnanian at Howell II, LLC

NJ

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VIII, L.L.C.

NJ

K. Hovnanian Properties of Red Bank, LLC

NJ

K. HOVNANIAN COMPANIES OF NEW YORK, INC.

NY

K. Hovnanian Developments of New York, Inc.

NY

 

30

--------------------------------------------------------------------------------

 

 

Legal Entity Name

State of

Formation

K. Hovnanian Aberdeen, LLC

OH

K. Hovnanian Asbury Pointe, LLC

OH

K. Hovnanian Belden Pointe, LLC

OH

K. Hovnanian Build on Your Lot Division, LLC

OH

K. Hovnanian Cornerstone Farms, LLC

OH

K. Hovnanian Falls Pointe, LLC

OH

K. Hovnanian Forest Lakes, LLC

OH

K. Hovnanian Forest Valley, LLC

OH

K. Hovnanian Four Seasons at Chestnut Ridge, LLC

OH

K. Hovnanian Hidden Hollow, LLC

OH

K. Hovnanian Highland Ridge, LLC

OH

K. Hovnanian Indian Trails, LLC

OH

K. Hovnanian LaDue Reserve, LLC

OH

K. Hovnanian Lakes of Green, LLC

OH

K. Hovnanian Landings 40s, LLC

OH

K. Hovnanian Meadow Lakes, LLC

OH

K. Hovnanian Monarch Grove, LLC

OH

K. Hovnanian Northern Ohio Division, LLC

OH

K. Hovnanian Northpointe 40s, LLC

OH

K. Hovnanian Norton Place, LLC

OH

K. Hovnanian Ohio New GC, LLC

OH

K. Hovnanian Ohio Realty, L.L.C.

OH

K. Hovnanian Ohio Region, Inc.

OH

K. Hovnanian Redfern Trails, LLC

OH

K. Hovnanian Rivendale, LLC

OH

K. Hovnanian Village Glen, LLC

OH

K. Hovnanian Waterbury, LLC

OH

K. Hovnanian White Road, LLC

OH

K. Hovnanian Woodland Pointe, LLC

OH

MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES, L.L.C.

OH

New Home Realty, LLC

OH

K. Hovnanian Ohio Old GC, LLC

OH

K. Hovnanian Woodridge Place, LLC

OH

K. Hovnanian Edgebrook, LLC

OH

K. Hovnanian Schady Reserve, LLC

OH

Builder Services PA, L.L.C.

PA

Eastern National Abstract, Inc.

PA

GTIS-HOV Warminster LLC

PA

K. Hovnanian at Allentown, L.L.C.

PA

 

31

--------------------------------------------------------------------------------

 

 

Legal Entity Name

State of

Formation

K. HOVNANIAN AT CAMP HILL, L.L.C.

PA

K. Hovnanian at Doylestown, LLC

PA

K. Hovnanian at Hershey's Mill, Inc.

PA

K. Hovnanian at Lower Macungie Township I, L.L.C.

PA

K. Hovnanian at Lower Macungie Township II, L.L.C.

PA

K. Hovnanian at Lower Makefield Township I, L.L.C.

PA

K. Hovnanian at Middletown, LLC

PA

K. Hovnanian at Northampton, L.L.C.

PA

K. HOVNANIAN AT PHILADELPHIA I, L.L.C.

PA

K. HOVNANIAN AT RAPHO, L.L.C

PA

K. Hovnanian at Sawmill, Inc.

PA

K. Hovnanian at Silver Spring, L.L.C.

PA

K. Hovnanian at Upper Uwchlan II, L.L.C.

PA

K. Hovnanian at Upper Uwchlan, L.L.C.

PA

K. Hovnanian at Whitemarsh, LLC

PA

K. Hovnanian Developments of Pennsylvania, Inc.

PA

K. Hovnanian Eastern Pennsylvania, L.L.C.

PA

K. HOVNANIAN HOMES OF PENNSYLVANIA, L.L.C.

PA

K. Hovnanian PA Real Estate, Inc.

PA

K. Hovnanian Pennsylvania Build on Your Lot Division, LLC

PA

K. Hovnanian Pennsylvania New GC, LLC

PA

K. Hovnanian Pennsylvania Old GC, LLC

PA

Midwest Building Products & Contractor Services of Pennsylvania, L.L.C.

PA

K. Hovnanian at Upper Providence, LLC

PA

K. Hovnanian at Coosaw Point, LLC

SC

K. Hovnanian at Fox Path at Hampton Lake, LLC

SC

K. Hovnanian at Hammock Breeze, LLC

SC

K. Hovnanian at Lakes at New Riverside, LLC

SC

K. Hovnanian at Liberty Hill Farm, LLC

SC

K. Hovnanian at Magnolia Place, LLC

SC

K. Hovnanian at Pinckney Farm, LLC

SC

K. Hovnanian CraftBuilt Homes of South Carolina, L.L.C.

SC

K. Hovnanian Homes at Salt Creek Landing, LLC

SC

K. Hovnanian Homes at Shell Hall, LLC

SC

K. Hovnanian Homes at St. James Place, LLC

SC

K. Hovnanian Homes at The Abby, LLC

SC

K. Hovnanian Homes at The Paddocks, LLC

SC

K. Hovnanian South Carolina New GC, LLC

SC

 

32

--------------------------------------------------------------------------------

 

 

Legal Entity Name

State of

Formation

K. Hovnanian South Carolina Old GC, LLC

SC

K. Hovnanian Southeast Coastal Division, Inc.

SC

K. Hovnanian's Four Seasons at Carolina Oaks, LLC

SC

K. Hovnanian's Four Seasons at Malind Bluff, LLC

SC

Shell Hall Club Amenity Acquisition, LLC

SC

K. Hovnanian at Hampton Lake, LLC

SC

Shell Hall Land Acquisition, LLC

SC

K. Hovnanian Developments of Texas, Inc.

TX

K. Hovnanian DFW Auburn Farms, LLC

TX

K. Hovnanian DFW Bayside, LLC

TX

K. Hovnanian DFW Belmont, LLC

TX

K. Hovnanian DFW Berkshire II, LLC

TX

K. Hovnanian DFW Berkshire, LLC

TX

K. Hovnanian DFW Bluff Creek, LLC

TX

K. Hovnanian DFW Calloway Trails, LLC

TX

K. Hovnanian DFW Canyon Falls, LLC

TX

K. Hovnanian DFW Carillon, LLC

TX

K. Hovnanian DFW Commodore at Preston, LLC

TX

K. Hovnanian DFW Courts at Bonnie Brae, LLC

TX

K. Hovnanian DFW Creekside Estates II, LLC

TX

K. Hovnanian DFW Diamond Creek Estates, LLC

TX

K. Hovnanian DFW Division, LLC

TX

K. Hovnanian DFW Encore of Las Colinas II, LLC

TX

K. Hovnanian DFW Encore of Las Colinas, LLC

TX

K. Hovnanian DFW Harmon Farms, LLC

TX

K. Hovnanian DFW Heritage Crossing, LLC

TX

K. Hovnanian DFW Heron Pond, LLC

TX

K. Hovnanian DFW High Pointe, LLC

TX

K. Hovnanian DFW Homestead, LLC

TX

K. Hovnanian DFW Inspiration, LLC

TX

K. Hovnanian DFW Lexington, LLC

TX

K. Hovnanian DFW Liberty Crossing II, LLC

TX

K. Hovnanian DFW Liberty Crossing, LLC

TX

K. Hovnanian DFW Liberty, LLC

TX

K. Hovnanian DFW Light Farms II, LLC

TX

K. Hovnanian DFW Light Farms, LLC

TX

K. Hovnanian DFW Maxwell Creek, LLC

TX

K. Hovnanian DFW Midtown Park, LLC

TX

K. Hovnanian DFW Milrany Ranch, LLC

TX

 

33

--------------------------------------------------------------------------------

 

 

Legal Entity Name

State of

Formation

K. Hovnanian DFW Mustang Lakes II, LLC

TX

K. Hovnanian DFW Mustang Lakes, LLC

TX

K. Hovnanian DFW Oakmont Park, LLC

TX

K. Hovnanian DFW Palisades, LLC

TX

K. Hovnanian DFW Parkside, LLC

TX

K. Hovnanian DFW Parkview, LLC

TX

K. Hovnanian DFW Richwoods, LLC

TX

K. Hovnanian DFW Ridgeview, LLC

TX

K. Hovnanian DFW Sanford Park, LLC

TX

K. Hovnanian DFW Seventeen Lakes, LLC

TX

K. Hovnanian DFW The Parks at Rosehill, LLC

TX

K. Hovnanian DFW Trailwood II, LLC

TX

K. Hovnanian DFW Trailwood, LLC

TX

K. Hovnanian DFW Villas at Mustang Park, LLC

TX

K. Hovnanian DFW Villas at The Station, LLC

TX

K. Hovnanian DFW Watson Creek, LLC

TX

K. Hovnanian DFW Wellington Villas, LLC

TX

K. Hovnanian DFW Wellington, LLC

TX

K. Hovnanian DFW Wildridge, LLC

TX

K. Hovnanian Homes - DFW II, L.L.C.

TX

K. Hovnanian Homes - DFW, L.L.C.

TX

K. Hovnanian Houston Bayou Oaks at West Orem, LLC

TX

K. Hovnanian Houston Cambridge Heights, LLC

TX

K. Hovnanian Houston City Heights, LLC

TX

K. Hovnanian Houston Creek Bend, LLC

TX

K. Hovnanian Houston Division, LLC

TX

K. Hovnanian Houston Dry Creek Village, LLC

TX

K. Hovnanian Houston Eldridge Park, LLC

TX

K. Hovnanian Houston Greatwood Lake, LLC

TX

K. Hovnanian Houston Katy Pointe, LLC

TX

K. Hovnanian Houston Lakes of Bella Terra West, LLC

TX

K. Hovnanian Houston Laurel Glen, LLC

TX

K. Hovnanian Houston Magnolia Creek, LLC

TX

K. Hovnanian Houston Midtown Park I, LLC

TX

K. Hovnanian Houston Park Lakes East, LLC

TX

K. Hovnanian Houston Parkway Trails, LLC

TX

K. Hovnanian Houston Property I, LLC

TX

K. Hovnanian Houston Property II, LLC

TX

K. Hovnanian Houston River Farms, LLC

TX

 

34

--------------------------------------------------------------------------------

 

 

Legal Entity Name

State of

Formation

K. Hovnanian Houston Sunset Ranch, LLC

TX

K. Hovnanian Houston Terra Del Sol, LLC

TX

K. Hovnanian Houston Thunder Bay Subdivision, LLC

TX

K. Hovnanian Houston Tranquility Lake Estates, LLC

TX

K. Hovnanian Houston Woodshore, LLC

TX

K. Hovnanian of Houston II, L.L.C.

TX

K. Hovnanian of Houston III, L.L.C.

TX

K. Hovnanian Texas Operations New, LLC

TX

K. Hovnanian Texas Operations Old, LLC

TX

PARK TITLE COMPANY, LLC

TX

K. Hovnanian DFW Creekside Estates, LLC

TX

K. Hovnanian DFW Ascend at Hightower, LLC

TX

Eastern National Title Agency Virginia, Inc.

VA

GTIS-HOV Festival Lakes LLC

VA

GTIS-HOV Residences at Dulles Parkway LLC

VA

GTIS-HOV Residences at Greenfield Crossing LLC

VA

K. Hovnanian at Alexander Lakes, LLC

VA

K. Hovnanian at Bensen's Mill Estates, LLC

VA

K. Hovnanian at Canter V, LLC

VA

K. Hovnanian at Dominion Crossing, LLC

VA

K. Hovnanian at Embrey Mill Village, LLC

VA

K. Hovnanian at Embrey Mill, LLC

VA

K. Hovnanian at Estates at Wheatlands, LLC

VA

K. Hovnanian at Estates of Chancellorsville, LLC

VA

K. Hovnanian at Highland Park, LLC

VA

K. Hovnanian at Holly Ridge, LLC

VA

K. Hovnanian at Hunter's Pond, LLC

VA

K. Hovnanian at Jacks Run, LLC

VA

K. Hovnanian at Lake Ridge Estates, LLC

VA

K. Hovnanian at Lee Square, L.L.C.

VA

K. Hovnanian at Lenah Woods, LLC

VA

K. Hovnanian at Madison Square, LLC

VA

K. Hovnanian at Melody Farm, LLC

VA

K. Hovnanian at North Hill, LLC

VA

K. Hovnanian at Pelham's Reach, LLC

VA

K. Hovnanian at Raymond Farm, LLC

VA

K. Hovnanian at Reserves at Wheatlands, LLC

VA

K. Hovnanian at Residence at Discovery Square, LLC

VA

K. Hovnanian at Rockland Village Green, LLC

VA

 

35

--------------------------------------------------------------------------------

 

 

Legal Entity Name

State of

Formation

K. Hovnanian at Rocky Run Village, LLC

VA

K. Hovnanian at Seasons Landing, LLC

VA

K. Hovnanian at Signal Hill, LLC

VA

K. Hovnanian at The Boulevards at Westfields, LLC

VA

K. Hovnanian at Townes at County Center, LLC

VA

K. Hovnanian at Village of Round Hill, LLC

VA

K. Hovnanian at Waterford, LLC

VA

K. Hovnanian at Wellsprings, LLC

VA

K. Hovnanian at Willowsford Greens III, LLC

VA

K. Hovnanian Homes at Burke Junction, LLC

VA

K. Hovnanian Homes at Leigh Mill, LLC

VA

K. Hovnanian Homes at Thompson's Grant, LLC

VA

K. Hovnanian Homes at Willowsford Grange, LLC

VA

K. Hovnanian Homes at Willowsford Grant II, LLC

VA

K. Hovnanian Homes at Willowsford Grant, LLC

VA

K. Hovnanian Homes at Willowsford Greens, LLC

VA

K. Hovnanian Homes at Willowsford New, LLC

VA

K. Hovnanian Homes of Virginia I, LLC

VA

K. Hovnanian Summit Holdings, L.L.C.

VA

K. Hovnanian Virginia Division, Inc.

VA

K. Hovnanian Virginia New GC, LLC

VA

K. Hovnanian Virginia Old GC, Inc.

VA

K. Hovnanian's Four Seasons at New Kent Vineyards, L.L.C.

VA

K. Hovnanian's Four Seasons at Virginia Crossing, LLC

VA

K. Hovnanian at Huntfield, LLC

WV

K. Hovnanian Developments of West Virginia, Inc.

WV

K. Hovnanian Homes at Shenandoah Springs, LLC

WV

K. Hovnanian West Virginia Build on Your Lot Division, LLC

WV

K. Hovnanian West Virginia New GC, LLC

WV

K. Hovnanian West Virginia Old GC, LLC

WV

Midwest Building Products & Contractor Services of West Virginia, L.L.C.

WV

 

36